DETAILED ACTION
In view of the Appeal Brief filed on (10/18/2022), PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants argument filed in the Appeal Brief (10/18/2022) on page 6 regarding claims 21-23 being rejected under 35 USC 112(b) have been fully considered and are persuasive.  The rejection to claims 21-23 under 35 USC 112(b) have been withdrawn.
Applicants argument filed in the Appeal Brief (10/18/2022) on page 9 regarding claims 21-23 being rejected under 35 USC 101 have been fully considered but they are not persuasive.  
On page, 9 of the Appeal, Applicant states that the claims are directed to improvement in computer processing technology, and moreover, to a particular solution to this problem of searching multimedia which passes the “2A” test when evaluating eligibility under 35 USC 101.  Examiner respectfully submits that to pass the “2A” test, the improvements should pertain to technical improvements to the functioning of a computer or to another technology without the reference to what is well-understood, routine and conventional activity.  As such, regarding improving computer processing, the claims mention: computerized system, in claims 1, 9 and 17; non-transitory computer readable medium in claims 9-16, processing circuit in claim 17-20 all of which are generic computer components and is not technical improvements to the functioning of a computer or to another technology without the reference to what is well-understood, routine and conventional activity.  Claim 6 references parallel processing which is well-understood to improve processing speeds resulting in the benefits mentioned.  Furthermore regarding Applicant’s statement related to, “providing a particular solution to this problem of searching multimedia.” Applicant has failed to show what specific technical solutions are provided to improve the technical aspects of searching multimedia.  
Also on page 9, Applicant, states that Claims 1, 7, 21-27, “provides concrete solution to a problem related to finding fake sources and/or fake data out the vast amount of information in the web”.  Regarding claim 1, Applicant refers to calculation steps related to determining and calculating source/data reliability scores, performing [comparing] synergetic analyses of source reliability score and the data reliability score to provide one or more system conclusion, as concrete solution(s) to a problem and dramatically reduces the resources in comparison to a single search that has to cover all combinations of source and data parameters required for reaching the system conclusions.  Examiner respectfully submits that such calculations are merely directed to a mental process with the aid of pen and paper.  One’s mind can conclude whether the source and data is reliable or fake: by applying mental judgement of how creditable a source (friend/website) is, how correct the data provided by the source (friend/website) is, and further observing the synergetic relationship between the correctness of data provided by creditable or non-creditable sources or how the sources relate to each other effecting each other’s credibility.  With the use of pen and paper a person can represent such observations mathematically using simple mathematical representations providing the ability to determine and compare reliability of sources and fake data mathematically.  For example, observing that the information provided by friend A is right 30% of the time and concluding that information from friend A 30% reliable, versus friend B is right 90% of the time and a concluding that information from friend B is 90% reliable.  Further observing that the two friends A and B provided the same information and deciding that the common information is 60% credibility average of the scores (e.g. synergetic analyses of source reliability score and the data reliability score to provide one or more system conclusion) 
Claims 7, 21-23 and 26 also describes mathematical calculations and comparisons that can also be done by pen and paper as shown above, as such is not regarded as “something more” than an abstract idea”.
Claim 7, further refers to calculations for source reliability score and data reliability being executed independently.  Similar to parallel processing, processing calculations independently, is well-understood to improve processing speeds resulting in the benefits mentioned, as such is not regarded as “something more” than an abstract idea”.
On page 11, of the Appeal,  regarding claims 1 and 9, Applicant states that Myslinsky fails to teach or suggest: calculating a data reliability score, wherein the calculating is responsive to responses to the data and relationship between different instances of data.  Examiner respectfully submits that paragraph [0051] discloses a calculation to determining a fact check result/value (e.g. calculating a data reliability score) being based on: whether the information(s) (e.g. instances of data) provided by the source agree or disagree (e.g. responses to the data) with the information being fact checked, and the number of agreeing or disagreeing information from different weighted sources which describes the relationship between the different information (different instances of the data) from the different sources)
On page 11, of the Appeal, regarding claim 17, Applicant states that Myslinsky fails to teach or suggest:  wherein the input output model is configured to: (i) display a data reliability score along with an appearance of the data, (ii) display a source reliability score along with an appearance of the source, and (iii) displaying a combined source and data score along with an appearance of the data and the source.  Examiner respectfully submits that Myslinski in paragraphs [0033] describes true statements are displayed (appearance of the data) in green (data reliability score), the questionable statements are displayed in yellow, and the false statements are displayed in red, therefore teaches (i) display a data reliability score along with an appearance of the data.  Myslinski fails to specifically describe the claim limitations from (ii) and (iii).  A new rejection is being provided below in view of Motte et al. (US 20150095320 A1) which addresses the deficiencies of Myslinski.
On page 12-13, of the Appeal, regarding claims 21-23, Applicant states that Mawji fails to teach or suggest: multiple thresholds having values that are determined by a number of source friends.  A new rejection is being provided below in view of Jackson et al. (US 8606792 B1).  Jackson teaches at least at least two thresholds: “greater than the average of all users” and “greater than an average quantity of likes from unique users” that increases the author’s score (e.g. reliability score), said thresholds are determined by a number of source friends because the described users and unique users comment/like the author’s posts and are interpreted as source friends as they engage with the author, see rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 9 and 17 recite(s) obtaining, a data from a source; determining a source reliability score; wherein the determining comprises finding other sources linked to the source and wherein the determining is based, at least in part, on at least one out of (a) one or more Engagement between the other sources and the source, and (b) one or more connections between the other sources and the source, and in addition to scores assigned to the other sources; calculating a data reliability score; wherein the calculating is responsive to at least one out of responses to the data and relationships between different instances of the data; and performing a synergetic analysis of the source reliability score and the data reliability score to provide one or more system conclusions, wherein the one or more system conclusions comprise an indication regarding at least one out of (a) whether the source is a face source, and (b) whether the data is fake data. 
The limitation(s) of, “obtaining, a data from a source; determining a source reliability score; wherein the determining comprises finding other sources linked to the source and wherein the determining is based, at least in part, on at least one out of (a) one or more Engagement between the other sources and the source, and (b) one or more connections between the other sources and the source, and in addition to scores assigned to the other sources,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, news (e.g. data) can be obtained from a friend (e.g. source), and through mental observation of who the friend is, and other friend or websites the friend associates/engages with, the friend can be observed as being highly reliable or not reliable or anything in between.  Furthermore when observing that the other friends or websites associated with the friend may be reliable or unreliable the reliability of the friend may be affected accordingly.  Further with the use of pen and pager a person can represent such observations mathematically using simple mathematical representations providing the ability to compare and determine fake data mathematically (e.g. averages, scores, comparisons).  
The limitation of, “calculating a data reliability score; wherein the calculating is responsive to at least one out of responses to the data and relationships between different instances of the data,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, continuing the example above, the reliability of the news provided by the friend, can be based on observing that the friend is reliable therefore the news is reliable.  Other sources such as websites or blogs, can also be searched to see what is said about that particular news (e.g. responses to the data and relationships between different instances of the data), to further judge whether the news is reliable or not based on whether the sources are perceived as reliable or not and where the sources agree or disable with the news.  Further with the use of pen and pager a person can represent such observations mathematically using simple mathematical representations providing the ability to compare and determine fake data mathematically (e.g. averages, scores, comparisons).  
The limitation of, and performing a synergetic analysis of the source reliability score and the data reliability score to provide one or more system conclusions, wherein the one or more system conclusions comprise an indication regarding at least one out of (a) whether the source is a face source, and (b) whether the data is fake data,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  As shown above by applying mental judgement of the source or the data, checking other sources about the data, and observing the relationship between the sources, one’s mind can determine whether the source and data is reliable or fake.  Further with the use of pen and pager a person can represent such observations mathematically using simple mathematical representations providing the ability to compare and determine fake data mathematically (e.g. averages, scores, comparisons).  
Other than reciting “obtaining, by a computerized system”, nothing in the claim elements precludes the step from practically being performed manually in the mind (“mental judgement”).  For example, but for the “obtaining, by a computerized system” language, “determining” in the context of this claim encompasses the user applying mental judgement of the source or the data, checking other sources about the data, and observing the relationship between the sources, one’s mind can determine whether the source and data is reliable or fake.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements: obtaining, by a computerized system…; determining reliability score(s), such generic computing functions such as receiving information and conducting calculation are used in generic computer components.  Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore the claim(s) are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of as receiving information and conducting calculation are used in generic computer components. The mere use of generic computer components and generic computer functions related to receiving information and conducting calculation does not provide an inventive concept.  The claim(s) is not patent eligible.
Claims 2-8, 10-16, 18-27 similarly recite an abstract idea as recited above.
Claim Rejections - 35 USC § 112




















The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites, (i) display a data reliability score along with an appearance of the data, (ii) display a source reliability score along with an appearance of the source (iii) displaying a combined source and data score along with an appearance of the data and the score.  Regarding (i) (ii), there is insufficient antecedent basis for the limitation reciting “a data reliability score” and “a source reliability score”, and should refer to the determined source reliability score and calculated data reliability score recited in previous steps (see, 2nd and 3rd limitations of claim 17) . 
Furthermore regarding (iii), it is unclear which score is “the score” referring to, as the claims recite: data reliability score, source reliability score, combined source and data score. There is insufficient antecedent basis for the limitation “the score”.  Examiner is interpreting the score as the combined source and data score.  As such, the interpretation of the recited limitation (iii), is that the combined source and data score and the data are displayed together.
Claims 3 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.





Regarding claim 3 and 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16, 24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myslinski (US 20150248736 A1).
Regarding claim 1, Myslinski discloses:
a method for finding at least one of a fake source and a fake data, at least by (paragraph [0021] which describes fact checking information (e.g. data), paragraph [0047] describes determining reliability or accuracy rating, as such by fact checking information and rating sources, fake sources and fake data are identified.)
the method comprises: obtaining, by a computerized system, a data from a source, at least by (paragraph [0042, 0043] describes both fact checking information (e.g. data) from a source and using information from different sources to fact check particular information, both of which requires obtaining the data from a source)
determining a source reliability score; wherein the determining comprises finding other sources linked to the source and wherein the determining is based, at least in part, on at least one out of (a) one or more Engagement between the other sources and the source, and (b) one or more connections between the other sources and the source, and in addition to scores assigned to the other sources, at least by (paragraph [0044-0045, 0047] which describes determining a reliability rating for a source.  Furthermore, paragraph [0044] describes how connections between other sources and the source effects their reliability score, where other sources are connected based on friends relationship and their approval or disapproval to particular sources, paragraph [0045] further describe the approval or disapproval as engagement between the source and other sources where engagement is related to how other users (sources) approve or disapprove a particular source;  Paragraph [0047 and 0051] also describes how the average reliability rating of connected sources determines the reliability provided, which describes how the connection between sources and the ratings each source received affects the overall reliability score.)
calculating a data reliability score; wherein the calculating is responsive to responses to the data and relationships between different instances of the data, at least by (paragraph [0051] which discloses a calculation to determining a fact check result/value (e.g. calculating a data reliability score) being based on: whether the information provided by the source agree or disagree (e.g. responses to the data) with the information being fact checked, and the number of agreeing or disagreeing information from different weighted sources which describes the relationship between the different information (different instances of the data) from the different sources)
and performing a synergetic analysis of the source reliability score and the data reliability score to provide one or more system conclusions, wherein the one or more system conclusions comprise an indication regarding at least one out of (a) whether the source is a fake source, and (b) whether the data is fake data, at least by (paragraph [0032 and 0082] describes the result of the fact check, which involves using the reliability scores related to source to select reliable sources to fact check and score information based on accuracy/confidence (e.g. synergetic analysis of the source reliability score and the data reliability score) as shown above (see para. 0044-0045, 0047, 0051), as such invalid data (e.g. fake data) can be identified and unreliable source are identified based on reliability scores being below a particular threshold (e.g. fake sources)
As per claim 2, claim 1 is incorporated and Myslinski further discloses:
wherein the other sources are linked via one or more social network to the Source, the other sources comprises at least one out of persons, other Sources, and websites, at least by (paragraph [0030] which disclose sources as “source information includes web pages on the Internet, one or more databases, dictionaries, encyclopedias, social network information, video, audio, any other communication, any other data, one or more data stores and/or any other source” and paragraph [0044, 0046] further describes how other sources are linked via a social network)
As per claim 3, claim 1 is incorporated and Myslinski further discloses:
wherein the determining of the source reliability score comprises scanning through multiple levels of social networks links with the source to find other sources , that comprise Engagements, such as friends, connections, groups, liked items, favorites pages, habits and interests, at least by (paragraph [0044, 0046, 0060] describes how the source reliability score depends on the connections between levels of friend connections, groups of users and the sources associated with them, “liking” content, reading habits, user preferences, etc.)
As per claim 4, claim 3 is incorporated and Myslinski further discloses:
wherein for each other source, the determining of the source reliability score comprises measuring a set of various parameters, and correlation between other sources, at least by (paragraph [0047] where each source is provided a reliability rating based on set of various parameters, and correlation between other sources)
As per claim 5, claim 3 is incorporated and Myslinski further discloses:
wherein the determining of the source reliability score comprises applying big data processing, at least by (paragraph [0042-0047] describe data processing related to determining the source reliability score which involves complex data monitoring, parsing, extraction and analysis, where the data are extracted from social networking relationships and information, as such involved big data processing) 
As per claim 6, claim 1 is incorporated and Myslinski further discloses:
wherein the determining of the source reliability score and the calculating of the data reliability score are executed in parallel, at least by (paragraph [0043] which describes alternative embodiments that discloses automatic fact checking and crowdsourcing is done in parallel, where fact checking provides data reliability score, and crowdsourcing provides the source reliability score)
As per claim 7, claim 1 is incorporated and Myslinski further discloses:
wherein the determining of the source reliability score and the calculating of the data reliability score are executed independently from each other, as described above, the parallel processing aspect was described in an alternative embodiment as such, it should be understood that these scores can be calculated independently as well.
As per claim 8, claim 1 is incorporated and Myslinski further discloses:
wherein the calculating of the data reliability score comprises determining a type of the data and analyzing the data based on the type of the data, at least by (paragraph [0030] “Fact checking includes comparing the information to source information to determine the factual validity, accuracy, quality, character and/or type of the information.”)
As per claim 24, claim 1 is incorporated and Myslinski further discloses:
comprising displaying near each place in which the data appears, a data reliability score of the data, at least by paragraphs [0032-0034] which describe multiple combination of reliability score and data/information being displayed with each other.  See also para. 0043, which describes presenting fact check results with confidence scores, etc. )
As per claim 26, claim 1 is incorporated and Myslinski further discloses:
comprising assigning a first data reliability score when finding difference between the different instances of the data; assigning a second data reliability score when finding that the different instances of the data are equal to each other; wherein the first data reliability score exceeds the second data reliability score, at least by (paragraph [0036] “an indication is displayed to compare the fact check result with other fact check results for other users. For example, as described herein, in some embodiments, fact check implementations are able to be different for different users based on selections such as approvals of sources and processing selections which are able to result in different fact check results. Therefore, if User A is informed that X information is determined to be "false," an indication indicates that X information was determined to be "true" for 50 other people. In some embodiments, usernames are indicated (e.g., X information was determined to be "true" for Bob). In some embodiments, usernames and/or results are only provided if their result is different from the user's result. In some embodiments, the number of users whose result matches the user's result is indicated. In some embodiments, the indication only indicates what the results were for contacts (e.g., social networking contacts) of the user. In some embodiments, the indication is only indicated if the results were different (e.g., true for user, but false for others). In some embodiments, the indication includes numbers or percentages of other fact check implementations (e.g., true for 50 users and false for 500 users or 25% true and 75% false). In some embodiments, indications are only indicated for specific users or classes of users. For example, only results of users classified as "members of the media" are indicated. In another example, a user is able to select whose results are indicated. In some embodiments, only results of users with a validity rating above a threshold are indicated.”)
Claims 9-16 recite equivalent claim limitations as claims 1-8 above, except that they set forth the claimed invention as a non-transitory computer readable medium, as such they are rejected for the same reasons as applied hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 17-20, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski in view of Motte et al. (US 20150095320 A1).
As per claim 25, claim 1 is incorporated and Myslinski further discloses:
comprising (a) displaying a data reliability score along with an appearance of the data, (b) displaying a source reliability score along with an appearance of the source, and (c) displaying a combined source and data score along with an appearance of the data and the score, at least by (paragraphs [0033] describes fact checked message being displayed with an indication of its status (data reliability score) where true statements are displayed (appearance of the data) in green (“green=true” data reliability score), the questionable statements are displayed in yellow (“yellow=questionable” data reliability score), and the false statements are displayed in red (“red=questionable” data reliability score), therefore teaches (a) display a data reliability score along with an appearance of the data).  Paragraph [0058] describes validity rating (e.g. a source reliability score ) presented when an entity appears (e.g. appearance of the source) which teaches (b)  displaying a source reliability score along with an appearance of the source.
But Myslinski fails to specifically describe the recited laminations (c) above.
However, Motte et al. (US 20150095320 A1) teaches the above limitation (c) at least by (paragraph [0084] which describes displaying a reliability score along with the appearance of a multimedia document, paragraph [0024] describes the reliability score being based on a combination intrinsic criteria that includes document intrinsic score (e.g. data score) (para. 0063) and extrinsic criteria that includes reliability score of the sources (e.g. source score) (para. 0067), as such the reliability score is based on the “combined document intrinsic score and reliability score of the sources)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Motte into the teaching of Myslinski because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of accounting for inconsistences between documents and detect factual information as taught by Motte in para. [0070].
Regarding Claim 17, Myslinski discloses:
a computerized system for finding fake information, at least by (paragraph [0021] which describes fact checking information (e.g. data)
the computerized system comprises a processing circuit, and an input output module at least by (paragraph [0038] processor, and device that displays information)
wherein the input output module is configured to obtain a data from a source, at least by (paragraph [0042, 0043] describes both fact checking information (e.g. data) from a source and using information from different sources to fact check particular information, both of which requires obtaining the data from a source)
wherein the processing circuit is configured to: determine a source reliability score; wherein the determining comprises finding other sources linked to the source and wherein the determining is based, at least in part, on at least one out of (a) one or more Engagement between the other sources and the source, and (b) one or more connections between the other sources and the source, and in addition to scores assigned to the other sources, at least by (paragraph [0044-0045, 0047] which describes determining a reliability rating for a source.  Furthermore, paragraph [0044] describes how connections between other sources and the source effects their reliability score, where other sources are connected based on friends relationship and their approval or disapproval to particular sources, paragraph [0045] further describe the approval or disapproval as engagement between the source and other sources where engagement is related to how other users (sources) approve or disapprove a particular source;  Paragraph [0047 and 0051] also describes how the average reliability rating of connected sources determines the reliability provided, which describes how the connection between sources and the ratings each source received affects the overall reliability score.)
calculate a data reliability score; wherein the calculating is responsive to at least one out of responses to the data and relationships between different instances of the data, at least by (paragraph [0051] which discloses a calculation to determining a fact check result/value (e.g. calculating a data reliability score) being based on: whether the information provided by the source agree or disagree (e.g. responses to the data) with the information being fact checked, and the number of agreeing or disagreeing information from different weighted sources which describes the relationship between the different information (different instances of the data) from the different sources)
and perform a synergetic analysis of the source reliability score and the data reliability score to provide one or more system conclusions, wherein the one or more system conclusions comprise an indication regarding at least one out of (a) whether the source is a fake source, and (b) whether the data is fake data, at least by (paragraph [0032 and 0082] describes the result of the fact check, which involves using the reliability scores related to source to select reliable sources to fact check and score information based on accuracy/confidence (e.g. synergetic analysis of the source reliability score and the data reliability score) as shown above (see para. 0044-0045, 0047, 0051), as such invalid data (e.g. fake data) can be identified and unreliable source are identified based on reliability scores being below a particular threshold (e.g. fake sources) 
and wherein the input output module is configured to: (i) display a data reliability score along with an appearance of the data, (ii) display a source reliability score along with an appearance of the source, at least by (paragraphs [0033] describes fact checked message being displayed with an indication of its status (data reliability score) where true statements are displayed (appearance of the data) in green (“green=true” data reliability score), the questionable statements are displayed in yellow (“yellow=questionable” data reliability score), and the false statements are displayed in red (“red=questionable” data reliability score), therefore teaches (a) display a data reliability score along with an appearance of the data).  Paragraph [0058] describes validity rating (e.g. a source reliability score ) presented when an entity appears (e.g. appearance of the source) which teaches (b)  displaying a source reliability score along with an appearance of the source.
But Myslinski fails to specifically disclose: (iii) displaying a combined source and data score along with an appearance of the data and the score (note: interpreted as, the combined source and data score and the data score are displayed together, see interpretation provided in the 112 rejection above).
However, Motte et al. (US 20150095320 A1) teaches the above limitation (c) at least by (paragraph [0024] describes the reliability score being based on a combination intrinsic criteria that includes document intrinsic score (e.g. data score) (para. 0063) and extrinsic criteria that includes reliability score of the sources (e.g. source score) (para. 0067), as such the reliability score is based on the “combined document intrinsic score and reliability score of the sources, and Paragraph [0084] describes displaying the reliability score (e.g. combined source and reliability score) is displayed with the appearance of multimedia document (e.g. data))
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Motte into the teaching of Myslinski because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of accounting for inconsistences between documents and detect factual information as taught by Motte in para. [0070].
As per claim 18, claim 17 is incorporated and Myslinski further discloses:
wherein the processing circuit is configured to scan through multiple levels of social networks links with the source to find other sources , that comprise Engagements, such as friends, connections, groups, liked items, favorites pages, habits and interests, at least by (paragraph [0044, 0046, 0060] describes how the source reliability score depends on the connections between levels of friend connections, groups of users and the sources associated with them, “liking” content, reading habits, user preferences, etc.)
As per claim 19, claim 18 is incorporated and Myslinski further discloses:
wherein for each other source, the determining of the source reliability score comprises measuring a set of various parameters, and correlation between other sources, at least by (paragraph [0047] where each source is provided a reliability rating based on set of various parameters, and correlation between other sources)
As per claim 20, claim 17 is incorporated and Myslinski further discloses:
wherein the processing circuit is configured to determine a type of the data and analyzing the data based on the type of the data, at least by (paragraph [0030] “Fact checking includes comparing the information to source information to determine the factual validity, accuracy, quality, character and/or type of the information.”)
Claim 27 recite equivalent claim limitations as claim 25 above, except that they set forth the claimed invention as a non-transitory computer readable medium, as such they are rejected for the same reasons as applied hereinabove. 

	
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski in view of Jackson et al. (US 8606792 B1).
As per claim 21, claim 1 is incorporated and Myslinski fails to disclose:
wherein the determining of the source reliability score comprises calculating an average number of likes per post generated by the source and comparing the average number to multiple thresholds having values that are determined by a number of source friends.
However, Jackson et al. (US 8606792 B1) teaches the above limitations at least by (col. 25 lines 23-30, which describes the reputational score (e.g. source reliability score) for the author (e.g. source) being based on an average number of likes per post), col. 28 lines 43-56, describes the average being compared to at least two thresholds (e.g. multiple thresholds ) “greater than the average of all users” and “greater than an average quantity of likes from unique users” that increases the author’s score, and users and unique users are users that comment/likes the author’s posts, therefore are source friends.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jackson into the teaching of Myslinski because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of determining and updating a user’s reputation score while accounting for other user’s interactions with the author as taught by Jackson in col. 25 lines 23-30.
As per claim 22, claim 1 is incorporated and Myslinski fails to disclose:
wherein the determining of the source reliability score comprises comparing a number of friends of the source that make at least one engagements with the source to multiple thresholds having values that are determined by a number of source friends.
However, Jackson et al. (US 8606792 B1) teaches the above limitations at least by (col. 25 lines 23-30, which describes the reputational score (e.g. source reliability score) for the author (e.g. source) being based on an average number of likes per post), col. 28 lines 43-56, describes the average being compared to at least two thresholds (e.g. multiple thresholds ) “greater than the average of all users” and “greater than an average quantity of likes from unique users” that increases the author’s score, and users and unique users are users that comment/likes (e.g. engagements) with the author’s posts, therefore are source friends.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jackson into the teaching of Myslinski because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of determining and updating a user’s reputation score while accounting for other user’s interactions with the author as taught by Jackson in col. 25 lines 23-30.
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski in view of Jackson further in view of Brougher et al. (US 20090157667 A1).
As per claim 23, claim 1 is incorporated and Myslinski fails to disclose:
wherein the determining of the source reliability score comprises comparing a 
However, Jackson teaches the above limitation at least by (col. 25 lines 23-30, which describes the reputational score (e.g. source reliability score) for the author (e.g. source) being based on an average number of likes per post), col. 28 lines 43-56, describes the average being compared to at least two thresholds (e.g. multiple thresholds ) “greater than the average of all users” and “greater than an average quantity of likes from unique users” that increases the author’s score, and users and unique users are users that comment/likes (e.g. engagements) with the author’s posts, therefore are source friends.
While Jackson does not teach comparing duration of membership, Jackson does recognize that the reputation score can be determined based on several other factors including history of the account, for a recent time period, or for an average of several recent time periods (see, col. 10 lines 55-60).  
And Brougher et al. (US 20090157667 A1) teaches determining a user’s authentication score (e.g. reliability score) based on how long the user has been in good standing with a community (e.g. duration of membership) at least by (paragraph [0110] “user may receive a correspondingly high authentication score… if a user remains a member in good standing in a community for a long time, their authentication score may rise)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Brougher into the teaching of Jackson and Myslinski.  Because Jackson recognizes that other factors related to author’s history can be used to determine the author’s reliability score.  Besides comparing likes and engagements related to the user, the other factors include history of the account, for a recent time period, or for an average of several recent time periods.  Therefore one of the ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jackson’s teachings of other factors including history of the account, for a recent time period, or for an average of several recent time periods to include how long a member as been in good standing in a community (e.g. duration of membership) to determine the reliability score since said duration is related to time period related to the history of the user account.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        11/29/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152